     Case 3:20-cv-00769-LAB-MDD Document 4 Filed 05/20/20 PageID.19 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                              Case No.: 3:20-cv-00769-LAB-MDD
     CDCR #J-48500,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) DENYING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15                                                      AS BARRED BY 28 U.S.C. § 1915(g)
                                                        [ECF No. 3] AND
16   ANTHONY J. BATTAGLIA,
17   MICHAEL S. BERG,                                   2) DISMISSING CIVIL ACTION
                                    Defendants.         FOR FAILURE TO PAY FILING
18
                                                        FEE REQUIRED BY 28 U.S.C.
19                                                      § 1914(a)
20
21
22         On April 22, 2020, Plaintiff Steven Wayne Bonilla, proceeding pro se and
23   currently incarcerated at San Quentin State Prison filed a civil action seeking to compel
24   Defendants to declare his Alameda County Superior Court capital conviction and
25   sentence “null and void.” (See ECF No. 1, Compl., at 2–3.) On April 27, 2020, the Court
26   dismissed Plaintiff’s Complaint for failure to pay the filing fee required by 28 U.S.C.
27   Section 1914(a) and/or to file a motion to proceed in forma pauperis (“IFP”) pursuant to
28   28 U.S.C. Section 1915(a), and granted Plaintiff thirty days leave in which to pay the
                                                    1
                                                                             3:20-cv-00769-LAB-MDD
     Case 3:20-cv-00769-LAB-MDD Document 4 Filed 05/20/20 PageID.20 Page 2 of 5


 1   filing fee or file a complete motion to proceed IFP. (See ECF No. 2, at 2–3.) Plaintiff
 2   filed a Motion to Proceed IFP pursuant to 28 U.S.C. Section 1915(a) on May 18, 2020.
 3   (See ECF No. 3.)
 4   I.    Motion to Proceed IFP
 5         A.     Standard of Review
 6         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
 7   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
 8   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
 9   of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams
10   v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
11   (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
12                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
13
                  appeal in a court of the United States that was dismissed on the
14                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
15
                  imminent danger of serious physical injury.
16
17   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
18   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
19         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
20   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
21   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
22   unsuccessful suits may entirely be barred from IFP status under the three strikes
23   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
24   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
25   (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
26   dismissed both before and after the statute’s effective date.” Id. at 1311.
27         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
28   which were dismissed on the ground that they were frivolous, malicious, or failed to state
                                                   2
                                                                             3:20-cv-00769-LAB-MDD
     Case 3:20-cv-00769-LAB-MDD Document 4 Filed 05/20/20 PageID.21 Page 3 of 5


 1   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
 2   district court styles such dismissal as a denial of the prisoner’s application to file the
 3   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
 4   (9th Cir. 2008). When courts “review a dismissal to determine whether it counts as a
 5   strike, the style of the dismissal or the procedural posture is immaterial. Instead, the
 6   central question is whether the dismissal ‘rang the PLRA bells of frivolous, malicious, or
 7   failure to state a claim.’” El-Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016)
 8   (quoting Blakely v. Wards, 738 F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with
 9   multiple claims within a single action,” however, courts may “assess a PLRA strike only
10   when the case as a whole is dismissed for a qualifying reason under the Act.” Hoffman v.
11   Pulido, 928 F.3d 1147, 1152 (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s
12   Dep’t, 833 F.3d 1048, 1057 (9th Cir. 2016)).
13          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
14   from pursuing any other IFP action in federal court unless he can show he is facing
15   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
16   F.3d at 1051–52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
17   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’
18   at the time of filing.”).
19          B.     Discussion
20          As a preliminary matter, the Court has reviewed Plaintiff’s Complaint and finds
21   that it does not contain any “plausible allegations” to suggest that he “faced ‘imminent
22   danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055
23   (quoting 28 U.S.C. § 1915(g)). Instead, Plaintiff alleges that a federal grand jury
24   subpoena in his criminal case was improper and as such, Defendants should declare his
25   judgment of conviction “null and void.” (See Compl. at 2.)
26          While Defendants typically carry the initial burden to produce evidence
27   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
28   some instances, the district court docket may be sufficient to show that a prior dismissal
                                                    3
                                                                                3:20-cv-00769-LAB-MDD
     Case 3:20-cv-00769-LAB-MDD Document 4 Filed 05/20/20 PageID.22 Page 4 of 5


 1   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
 2   at 1120. That is true here.
 3         Based on the dockets of many court proceedings available on PACER, 1 this Court
 4   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
 5   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
 6   that they were frivolous, malicious, or failed to state a claim upon which relief may be
 7   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012)
 8   (noting Plaintiff’s litigation history in the Northern District of California, including the
 9   dismissal of 34 pro se civil rights actions between June 1 and October 31, 2011 alone,
10   which were dismissed “because the allegations in [his] complaints d[id] not state a claim
11   for relief under § 1983.”); id. at *3 (“The following five actions are DISMISSED without
12   prejudice and without leave to amend for failure to state a claim upon which relief may
13   be granted: Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda
14   County District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-
15   0026; Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”);
16   id. at *3 n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C.
17   § 1915(g), he no longer qualifies to proceed in forma pauperis in any civil rights action.”
18   (citing In re Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at
19   6:23-7:19)).
20         Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
21
22
     1
23     A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-
     00452-MMA-WMc, 2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United
24   States v. Author Servs., 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros.
25   Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of
     proceedings in other courts, both within and without the federal judicial system, if those
26   proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225 (quoting
27   Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States
     ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
28   1992).
                                                    4
                                                                               3:20-cv-00769-LAB-MDD
     Case 3:20-cv-00769-LAB-MDD Document 4 Filed 05/20/20 PageID.23 Page 5 of 5


 1   the three “strikes” permitted by Section 1915(g), and he fails to make any plausible
 2   allegation that he faced imminent danger of serious physical injury at the time he filed
 3   this case, he is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at
 4   1055; Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. Section 1915(g) “does not
 5   prevent all prisoners from accessing the courts; it only precludes prisoners with a history
 6   of abusing the legal system from continuing to abuse it while enjoying IFP status”); see
 7   also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to
 8   proceed IFP is itself a matter of privilege and not right.”).
 9   II.   Conclusion and Orders
10         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Proceed
11   IFP (ECF No. 3) as barred by 28 U.S.C. Section 1915(g), DISMISSES this civil action
12   based on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. Section 1914(a),
13   CERTIFIES that an IFP appeal from this Order would not be taken in good faith pursuant
14   to 28 U.S.C. Section 1915(a)(3), and DIRECTS the Clerk of the Court to close the file.
15         IT IS SO ORDERED.
16
17   Dated: May 20, 2020
18                                                      Hon. Larry Alan Burns
19                                                      Chief United States District Judge
20
21
22
23
24
25
26
27
28
                                                    5
                                                                               3:20-cv-00769-LAB-MDD
